On September 23, 1990, a letter was received by the disciplinary administrator from C. Philip Dawson, of Overland Park, Kansas, an attorney admitted to practice' law in the State of Kansas. The letter states that respondent anticipates an investigation concerning him and his company, Commercial Title Insurance, Inc., and that respondent wishes to surrender his license to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1989 Kan. Ct. R. Annot. 137).
The court, having examined the files and records of the office of the disciplinary administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that C. Philip Dawson be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of C. Philip Dawson from the roll of attorneys licensed to practice law in the State of Kansas, and that respondent forthwith comply with Supreme Court Rule 218 (1989 Kan. Ct. R. Annot. 138).
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.